Citation Nr: 1031162	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-28 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a chronic headache 
disorder.

2.	Entitlement to service connection for bilateral hearing loss.

3.	Entitlement to service connection for recurrent tinnitus.

4.	Entitlement to service connection for cardiac arrhythmia to 
include as secondary to a service-connected psychiatric 
disorder.

5.	Entitlement to service connection for chronic hypertension to 
include as secondary to a service-connected psychiatric 
disorder.

6.	Entitlement to service connection for coronary artery disease 
to include as secondary to a service-connected psychiatric 
disorder.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1952 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of May 2005 and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issues of entitlement to service connection for bilateral 
hearing loss, recurrent tinnitus, cardiac arrhythmia and coronary 
artery disease are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate the Veteran 
is diagnosed with a chronic disorder resulting in symptoms of 
headaches other than a psychiatric disorder, for which service 
connection has previously been awarded.


CONCLUSION OF LAW

A chronic headache disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in May 2005.  The RO's 
October 2004 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. § 
5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish a 
disability rating and effective date in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board 
has concluded that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, any questions as to the 
appropriate disability rating or effective date to be assigned 
have been rendered moot, and the absence of notice regarding 
these elements should not prevent a Board decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds 
sub nom. Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).


In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  All 
post-service treatment records identified by the Veteran have 
also been obtained.  The appellant has not identified any 
additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2009).  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, there is nothing in the 
record, other than the Veteran's own lay statements, that he 
suffers from a chronic headache disorder.  As he is not competent 
to provide evidence of a diagnosis, the record is silent for a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains he suffers from a frequent headaches as a 
result of active service or, in the alternative, as secondary to 
his service-connected disabilities.  After reviewing the record 
in its entirety, the Board notes that the Veteran has produced no 
competent evidence that he is currently diagnosed with, or is 
being treated for, a chronic disorder, other than his service-
connected psychiatric disorder, that results in symptoms of 
headaches.  In this regard, the Board acknowledges the Veteran's 
assertion that he suffers from occasional headaches.  However, 
the Board notes that pain is not, in and of itself, a disability 
for the purposes of service connection.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability at some point during the 
pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (a "current disability" means a disability shown 
by competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, there 
can be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to cases 
where such incidents have resulted in a disability); McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that a current 
disability exists if the diagnosed disability is present at the 
time of the claim or during the pendency of that claim).

In sum, the Board finds that there is no competent evidence of a 
current diagnosis of a chronic headache disorder.  The Veteran 
has produced no competent evidence or medical opinion in support 
of his claim that he suffers from such a disorder, and all 
evidence included in the record weighs against granting the 
Veteran's claim.  Accordingly, the Veteran's claim for service 
connection for a chronic headache disorder must be denied.

ORDER

Service connection for a chronic headache disorder is denied.


REMAND

The Veteran seeks service connection for bilateral hearing loss, 
recurrent tinnitus, cardiac arrhythmia, chronic hypertension and 
coronary artery disease.  For the reasons discussed below, the 
Board has determined that these issues must be remanded for 
further development prior to a Board decision.

Bilateral Hearing Loss and Recurrent Tinnitus

The Veteran asserts he currently suffers from bilateral hearing 
loss and recurrent tinnitus as a direct result of in-service 
acoustic trauma.  Specifically, he contends these disabilities 
are the result of an eight-week training on the 105 millimeter 
howitzer.  

Initially, the Board observes the Veteran has not been provided a 
VA examination with respect to the instant claims.  VA has a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  While the Veteran's claims 
for service connection for bilateral hearing loss were denied by 
the RO on the basis that no current disability exists, the Board 
observe the Veteran is competent to render a diagnosis of 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  As such, given the Veteran's contentions, he should be 
provided a VA examination to determine if he currently suffers 
from bilateral hearing loss and whether any such hearing loss and 
recurrent tinnitus are etiologically related to his period of 
active service.

Cardiac Disorders

The Veteran also asserts his currently diagnosed cardiac 
arrhythmia, chronic hypertension and coronary artery disease are 
secondary to his service-connected anxiety disorder.  In support 
of his claim, the Veteran submitted a private opinion noting that 
his hypertension and arrhythmia are aggravated by his underlying 
anxiety.  

During the development of the instant claim, the Veteran was 
provided a VA examination to determine whether there is any 
etiological relationship between the Veteran's current cardiac 
disorders and his service-connected anxiety disorder.  The VA 
exam found there is no such relationship and these disorders are 
due to the Veteran's 45 year history of heavy alcohol abuse, 
approximately three to four bottles of whiskey daily.  However, 
the Veteran has disputed the VA examiner's assertions that he was 
an alcohol abuser.  See, e.g., June 2010 Informal Hearing 
Presentation.  In reviewing the record, the Board observes there 
is no objective evidence of alcohol abuse and, in fact, a 
February 2009 psychiatric examination report indicates the 
Veteran "had no serious alcohol or substance abuse problem after 
discharge [from service]."  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  Further, a bare conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  As such, given the questionable basis for the 
November 2006 VA examiner's opinion, the Veteran must be provided 
a new VA examination to determine whether his current cardiac 
disorders are proximately due to, or have been chronically 
worsened by, his service-connected anxiety disorder.

As a final note, the Board observes the Veteran has not been 
provided VCAA notice with respect to his claim of service 
connection for coronary artery disease.  As the Board cannot 
rectify this procedural deficiency on its own, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), such notice must be provided to the Veteran on 
remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a secondary service 
connection claim with respect to the 
Veteran's claim for service connection for 
coronary artery disease.

2.	Schedule the Veteran for a VA examination 
to ascertain the nature and etiology of 
any bilateral hearing loss and recurrent 
tinnitus.  The claims file, including this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
accomplished.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should be 
accomplished.  The examiner should 
indicate whether the Veteran currently 
suffers hearing loss for VA purposes.  The 
examiner should also provide an opinion as 
to whether it is more likely as not 
(greater than a 50 percent probability), 
less likely as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that the Veteran's 
bilateral hearing loss, if diagnosed 
above, and recurrent tinnitus are 
etiologically related to his active 
military service.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

3.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of his cardiac arrhythmia, 
chronic hypertension and coronary artery 
disease.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to:

a.	whether each cardiac disorder is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent), proximately due to the 
Veteran's service-connected 
psychiatric disorder.

b.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that each cardiac disorder has been 
aggravated beyond its natural 
progression by the Veteran's service-
connected psychiatric disorder.

A detailed rationale should be provided 
for all opinions.  

4.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


